DETAILED ACTION
This Office Action is with regard to the most recent papers filed 3/7/2022.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
On page 6, Applicant argues that generating a message that includes information about a network connection is not the same as and does not teach or suggest “generating one or more packets,” and that the network status message does not include any information related to playback.  However, Yeh is concerned with modifying the playback of media based on the feedback messages (Yeh: Abstract), and thus the messages do include information related to playback, as the information is about how the packets are received.  Further, it is noted that the instant claim does not provide for any details of the playback events, where any event that involves the playback, including how the playback packets are received, would be within the scope of this.  If Applicant wishes for the information in the packets to be of a certain type, these details should be claimed, including how such information is gathered.  For example, if Applicant intends for the playback events to be generated during playback, the instant claim could be amended to require the receiving of the playback packets, the passing of the playback packets to the media player, the collecting of events during the playing of the packets by the media player…(it should be noted that this example is not necessarily supported by the specification, and is provided to demonstrate the types of recitations that should be provided to require the level of detail that is argued by Applicant.
Applicant proceeds to address “raw data,” as newly amended in the instant claim.  However, as noted below, the term “raw data” provides no detail as to how the raw data is collected or what constitutes such raw data.  If Applicant intends for the limitations from the specification to be provided in the claim, such details should be provided in the instant claim.
Further, Applicant argues the newly amended language of “the playback identifier associating the content item with a unique playback instance.”  As noted below, such an identifier does not uniquely associate the content item with the unique playback instance, nor does such provide that such an association is ever determined or used.  As noted below, in the instant specification, the unique identifiers corresponding to the playback session examples are presented as viewer id, asset id, start time, and device id, where these are used to help differentiate the instance from other instances, but are not uniquely associated with any specific instance (e.g. a start time would not uniquely identify an instance if other instances are started at the same time).  As noted below, the stream-URL and timestamp would both clearly be within the scope of the listed examples of the unique identifier.
Finally, it is noted that the instant claims present many details that provide no functionality.  For instance, claim 1 merely detects information and generates a packet to be sent to a server, where none of the information is actually used in any fashion.  Lacking such functionality, such details would be little more than a design choice (what information is to be provided in a feedback packet, where none of the information is necessarily used for anything).  It is recommended that Applicant focus on providing details on functions that are performed instead of merely data that is transmitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0124275 (Yeh) in view of US 2005/0204052 (Wang).
With regard to claim 1, Yeh discloses a method for monitoring and correcting playback performance for content players comprising: 
detecting one or more playback events occurring during playback of the content by the content player (Yeh: Paragraph [0031] and [0043].  The packets in the media session are monitored for different parameters, where status messages may be sent to the server to allow the server to determine and adjust the encoding parameters, where at least the generating of the status event would constitute a playback event.); 
generating one or more playback packets including the one or more playback events (Yeh: Paragraphs [0042]-[0043].  Status information may be provided through the disclosed feedback mechanism.), the playback packets comprising raw data directly received from the media player (Yeh: Paragraphs [0042]-[0043].  First, it is noted that the nature of the content player is not provided for, where the user device, as a whole, would be within the scope of such a content player.  Further, though the disclosure of Yeh does not refer specifically to a media player software, the modules of Yeh (Figure 2, 220-223) would be able to be implemented as typical computing devices (e.g. a desktop computer), where the use of a singular software program to provide for the functions of Yeh, including the different modules, would have been known in the art (it is reiterated that the instant claim does not require such a content player software, and thus this is provided to be informative).  Finally, the term “raw data” does not provide for what constitutes such raw data or how such data is used.  Lacking details on how such raw data is collected or differentiated from any other data.  It is also noted that most of the listed feedback parameters of Yeh would be collected and provided without any actual disclosed analysis by the system that would modify the data (e.g. packet loss rate, delay jitter, RSSI, etc.).); and 
transmitting the one or more playback packets to a server (Yeh: Paragraph [0043]).
Yeh fails to disclose expressly, but Wang teaches:
detecting a content play request from a media player on a user device, the content player request corresponding to a content item request from a server (Wang: Paragraph [0064].  Event codes can be determined, including start (play request), where in a streaming system, such as in Yeh and Wang, a play request would correspond to a content item that is streaming from a server.); 
generating a playback identifier including data corresponding to the content item, the playback identifier associating the content item with a unique playback instance (Wang: Figure 2 and Paragraph [0035].  It is noted that in the instant specification, the unique identifiers corresponding to the playback session examples are presented as viewer id, asset id, start time, and device id.  Thus, in the instant case, at least a stream-url or timestamp teaches such a playback identifier, as these would be within the scope of the listed examples.); 
that the playback packet includes the playback identifier (Wang: Figure 2 and paragraph [0080].  Packets can be sent in accordance with RTCP.  Further, in the prior art, Wang provides that different identifiers may be provided in feedback, such as a stream-url or timestamp, either of which would be within the scope of a playback identifier.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide some playback identifier in the packet to provide additional information to assist in determining the actual state of the media session, determine which media session corresponds to the feedback, determine the time that the feedback corresponds to, and/or provide information that can otherwise be used to improve the system (e.g. at a later time by a human operator), where the instant claim does not provide any utility of the playback identifier or any specific detail of the playback identifier other than that it corresponds to the content item.
Yeh further fails to disclose, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the playback packet includes a packet identifier (more specifically, packet identifiers were well-known in the art, where such would identify a packet that is being sent for error correction purposes (e.g. the playback packet would have an identifier, where if a packet is received out of sequence or not at all, the packet can be resent using typical mechanisms.).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include a packet identifier to allow the system to provide error detection and correction with regard to the playback packets in accordance with typical practice in packet networks.

With regard to claim 2, Yeh in view of Wang teaches comprising determining a player state of the content player, wherein the one or more playback packets include the determined player state (Yeh: Paragraph [0020]).

With regard to claim 3, Yeh fails to teach, but Wang teaches generating one or more playback packets includes: determining that at least one of a threshold of playback events has occurred or a time interval has been reached (Wang: Paragraph [0105].  Periodic feedback can be provided.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to at least determine that a time interval has been reached to provide a trigger for the feedback of Yeh (where Yeh does not appear to teach the cause of the feedback), where this would allow the parameters to be properly compared to previous parameters to trigger any changes needed by the server to the streaming session.  
Yeh fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to generate a text file corresponding to the playback identifier, packet identifier, and data corresponding to all playback events occurring since a start of the content playback or a last generated playback packet (more specifically, generating some text file, such as a log, for feedback events was well-known in the art.  It is noted that the instant claim fails to provide for the content of the text file, but instead merely provides that the text file corresponds to the data, meaning that the text file could include the recited information, some of the recited information, or other information about the feedback, such as the fact that feedback was sent without any indication of the information in the feedback.  For clarity, it is recommended that Applicant amend the instant claim to clearly reflect the contents of the text file as opposed to merely reciting that the file corresponds to the data.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to generate at text file to allow the client to maintain a record of events that occurred with regard to the feedback mechanism, such that if a problem arises with the feedback or session, in general, the client would have access to at least some diagnostic information.

With regard to claim 4, Yeh in view of Wang teaches wherein the one or more playback packets are utilized by the server to determine a user experience corresponding to a user associated with the user device (Yeh: Abstract.  If degradation is determined based on changing parameters, the server adjusts the stream to maintain user experience, where the detection of the changed parameters would determine a user experience (e.g. that the parameters are providing a poor experience necessitating such adjustments.).

With regard to claim 5, Yeh in view of Wang teaches wherein generating one or more playback packets is independent of the content player (Yeh: Figure 2.  The monitoring module is separate from other components of the device.).

With regard to claim 6, Yeh in view of Wang teaches wherein a reporter module in communication with the content player generates the one or more playback packets (Yeh: Figure 2).

With regard to claim 7, Yeh in view of Wang teaches wherein the one or more playback events comprise one or more of: a state change with the content player; a playback control change of the content player; an error with playback of the content by the content player; a change of a server providing the content to the user device; a playback metric; a connection type for a connection of the user device to a network; or a connection strength for a connection of the user device to a network (Yeh: Paragraph [0031] and [0043].  The playback event includes at least a playback metric.).

With regard to claim 8, Yeh fail to teach, but Official Notice is take that it would have been well-known in the art at the time of filing to have transmitting the one or more playback packets to the server comprises: determining that a connection between the user device and the server has sufficient bandwidth; and transmitting the one or more playback packets to the server based on the sufficient bandwidth (More specifically, when transmitting, it was well-known in the art to first confirm that sufficient bandwidth exists to transmit the information to be transmitted prior to sending such information.).  Accordingly, it would have been obvious to one of ordinary skill in the art to determine that a connection has sufficient bandwidth and to transmit the playback packets based on the sufficient bandwidth to ensure that the playback packets can be sent while ensuring that a communication would not be attempted when the network is overburdened, thus ensuring that problems with the network would not be compounded and allowing the information to be held until a successful transmission is likely.

With regard to claim 9, Yeh in view of Wang teaches wherein the content item request is transmitted to a first server and the one or more playback packets are transmitted to a second of server (Yeh: Figure 2.  It is noted that the first and second servers are not recited as being different servers explicitly (e.g. wherein the second server is different from the first server) or implicitly (e.g. requiring that the first server is on one network and the second server is on a different network, or providing some communication over a network between the first and second server), thus the first and second server can refer to the same server.).

With regard to claim 10, Yeh in view of Wang fails to teach, but Official Notice is taken that it would have been well-known in the art to have the first server is part of a content delivery network (more specifically, media servers in a CDN were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first server being part of a CDN to realize the known benefits of CDNs, including geographically distributed caching, efficient updating of media, e.g., where the use of a CDN provides for a more efficient mechanism to distribute media to clients in a scalable fashion.

With regard to claim 11, the instant claim is substantially within the scope of claim 1, and is rejected for similar reasons (as noted with claim 1, the various identifiers are not well defined in the instant claim, such that a session identifier may be any information to identify a session, which could be the media URL, and a playback identifier could be timestamp information.  Further, without details concerning the first time period, how such is determined or impact the claimed method, or any other time period, such a time period could merely refer to the entirety of the media session.).

With regard to claim 12, Yeh fails to teach, but Wang teaches wherein the reporter module further determines a state of the content player at a beginning of the first time period and includes the state in the first playback packet (Wang: Paragraph [0105].  Periodic feedback can be provided, where such feedback would have state information determined at each time period, which would be the beginning of one time period and the end of another time period, where such would be included in a packet.  It is noted that the term “first” does not provide any temporal requirements (e.g. the first time period does not need to be before any other time period, but instead would be a label for such a time period, and would merely be the first time period that is referred to in the instant claim).  Further, the instant claim does not present any relationship between the first playback packet and the first time period, such that a first playback packet can be sent significantly later than the first time period.  For clarity, it is recommended that Applicant provide the specific relationships between the different claimed elements, including any temporal relationships.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the state at the beginning/end of each time period (where the end of one time period is the beginning of the next), and provide such to the server, where this would allow the parameters to be properly compared to previous parameters to trigger any changes needed by the server to the streaming session.  

With regard to claim 13, Yeh in view of Wang teaches wherein the reporter module further determines a session metadata describing the first content item and a user associated with the content player, wherein the first playback packet includes the session metadata (Wang: Figure 2 and Paragraph [0035].  The metadata includes identification of the content and information describing the user experience.  It is noted that the instant claim does not provide for how the metadata describes the content or the user, where metadata that includes session feedback information would describe the content and the user, at least with regard to their interactions.).

With regard to claim 14, Yeh fails to teach, but Wang teaches wherein the reporter module: generates a second set of playback events in response to one or more playback events occurring during a second time period of play of the first content item; generates a second playback identifier corresponding to the second time period; and transmits a second playback packet to the server, the second playback packet including the session identifier, the second set of playback events, and the second playback identifier (Wang: Paragraph [0105].  Periodic feedback can be provided, meaning that there would be multiple messages for different time periods.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to periodically report playback information to the server to allow the information to be properly compared to previous parameters to trigger any changes needed by the server to the streaming session.

With regard to claim 16, Yeh fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the content player is an adaptive bitrate player (more specifically, adaptive bitrate players were well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the player being an adaptive bitrate player to enable the player to handle different bitrates adjusted to meet the current network state, thus improving the user experience with the media.

With regard to claims 15 and 17, the instant claims are similar to claims 7 and 6, and are rejected for similar reasons.

With regard to claim 21, Yeh in view of Wang teaches that the playback identifier distinguishes the content associated with the playback instance from other playback instances (Wang: Figure 2.  The timestamp and stream-URL would be different from at least some other instances.  It is noted that “other playback instances” could refer to instances of other content item streams or instances of the same content item.  Further, it is noted that the instant claim fails to provide for any use of the playback identifier or any details of how the distinguishing occurs.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444